Citation Nr: 0207142	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  94-05 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
meniscectomy of the left knee, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel



INTRODUCTION

The appellant served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  It has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001). 

The Board remanded this matter to the RO in May 1999 for 
further development and consideration.  During the pendency 
of this appeal, the issue of entitlement to service 
connection for a right knee disability, claimed as secondary 
to the service-connected left knee disability, was granted by 
rating decision dated in January 2002.  This award was 
considered a full grant of benefits sought on appeal with 
respect to this issue and, thus, removed this issue from 
further appellate review.

Additionally, the RO granted an increased evaluation from 10 
percent to 30 percent for the service-connected left knee 
disability in its January 2002 rating action.  The 30 percent 
rating is the highest possible rating under Diagnostic Code 
5257; however, it is not the highest possible rating under 
the schedular criteria for disabilities of the knee and leg.  
See 38 C.F.R. § 4.71a (2001).  The Board notes, with respect 
to increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit does not abrogate 
the appeal.  Id.


FINDINGS OF FACT

1.  The RO has provided all necessary notice and assistance 
in developing evidence to substantiate the claim, and 
sufficient evidence is of record for an equitable disposition 
of the appellant's appeal.

2.  The service connected left knee disability, residuals of 
meniscectomy, is manifested by tenderness along the medial 
aspect of the knee, and instability with moderately severe 
functional loss due to pain.


CONCLUSIONS OF LAW

1.  The RO has complied with the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102, 3.156, 3.159, 3.326). 

2.  The criteria for a rating in excess of 30 percent for 
residuals of meniscectomy of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  The RO has not considered the requirements of 
the VCAA or its implementing regulations.  In order for the 
Board to consider them, it must find that the appellant has 
been afforded the full benefits of the procedural protections 
and substantive requirements of the new law so that he is not 
prejudiced by the Board's consideration of the law's 
requirements in the first instance.  See Bernard v. Brown,  4 
Vet. App. 384, 393-394 (1993), citing VAOPGCPREC 16-92, at 7-
9.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, was informed of 
the information and evidence necessary to support his claim, 
and has been advised of the evidence considered.  Bernard, 4 
Vet. App. at 394.  In this case, the veteran has been given 
notice of the laws and regulations pertaining to the 
requirements to establish entitlement to a higher evaluation 
in the statement of the case in December 1993, in the Board's 
remand in May 1999, and in the supplemental statement of the 
case in January 2002.  He has been accorded VA examinations, 
and his VA and private treatment records have been associated 
with the claims file.

Nothing in the record indicates the existence of VA or other 
government records pertinent to the claim that VA could 
obtain to discharge its duty to seek such records.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(2)).

There is no prejudice to the veteran in deciding his claim on 
the merits, because he has been told what the requirements 
are to establish entitlement to higher evaluations, has been 
provided ample opportunity to present evidence meeting those 
requirements, and has had the assistance of the RO and the 
Board to develop every possible source of evidence or 
information that might substantiate his claim.  Furthermore, 
in the Board's May 1999 remand, the veteran was notified of 
the evidence obtained as of that date and of the need for 
further medical opinion.  He was advised of the importance of 
any treatment records, of his responsibility to provide 
authorizations for release of any private records, and of the 
RO's responsibility to request records for which appropriate 
releases were provided.  The RO wrote to the veteran, asking 
him to provide authorization for any private treatment 
records, and he responded that his treatment had all been 
with VA for several years.  His VA treatment records were 
thereafter associated with the file, and the veteran was 
notified that they had been received and considered in the 
January 2002 rating decision.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of whether the 
requirements of the VCAA have been substantially met by VA.  
As discussed above, every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to his case.

The Secretary having already provided every possible 
assistance indicated by the record or assertions of the 
veteran, there is no reasonable possibility that return of 
the claim to the RO for further efforts to assist would raise 
any reasonable possibility of substantiating the veteran's 
claim.  Remand for the RO to address the requirements of the 
Act in the first instance would serve no practical purpose.  
VA has discharged its duty under the VCAA and the Board may 
reach the merits of this appeal

II.  Increased Rating, Left Knee

In the instant case, the appellant maintains that his present 
rating does not adequately reflect the degree of residual 
impairment associated with his service-connected left knee 
disability.  Specifically, he contends that he experiences 
chronic pain and instability, manifested by locking, and 
giving way.  Lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.

The evidence demonstrates that the appellant sustained an 
injury to his left knee during service, for which he 
underwent left meniscectomy in 1970.  
Post service medical records, dated from April 1970 to 
February 1993, show that the appellant complained of pain on 
standing and walking, particularly when traversing uneven 
terrain.  Although use of a knee brace provided some relief, 
he continued to complain of swelling with marked pain.  These 
private treatment reports document complaints of progressive 
pain associated with the left knee.  In December 1992, he 
complained of progressive pain in the knees "consistent with 
degenerative arthritis."  On examination, there was 
tenderness over the knee, but there was good full range of 
motion.  X-rays of the left knee showed some narrowing of the 
interspace, but no lytic process.  

On VA examination in May 1993, the appellant had subjective 
complaints of pain in the left knee, and he reported a 
history of arthritis.  On examination, there was a well-
healed surgical incision scar medially from the medial 
meniscectomy.  Tenderness was noted medially.  There was no 
swelling or effusion.  The last 10 to 20 degrees of flexion 
were painful, but he had full range of motion.  He favored 
the left leg slightly when he walked.  X-rays of the left 
knee showed joint space narrowing consistent with a history 
of meniscectomy and without bony abnormality.  The diagnosis 
was status post medial meniscectomy, left knee, with joint 
space narrowing.

VA outpatient treatment reports, dated from January 1994 to 
May 1999, document that the veteran reported a history of 
chronic arthritis or degenerative joint disease.  Chronic 
arthritis of multiple joints was noted as an assessment in 
October 1996.  X-rays of joints other than the knees were 
ordered.  On outpatient visit in February 1999, the veteran 
complained that his fibromyalgia was acting up.  No findings 
regarding the knee were noted, and the assessment was 
fibromyalgia.  In August 1999, the veteran was seen 
complaining of arthritis pain in multiple joints, including 
the knees.  No physical findings regarding the knees were 
recorded.  The assessment included osteoarthritis.

On VA examination in March 2000, the veteran said that he did 
not have constant left knee pain, but did have flare-ups with 
pain and more instability.  He reported that his knee 
sometimes collapsed going up stairs, causing a sharp pain 
that resolved in time.  Also, after sitting for a while, the 
left knee would be stiff.  He said he was unable to stand for 
a long time, which hurt his left knee.  He reported the knee 
was more unstable with lateral movements.  Knee symptoms were 
alleviated by getting off his feet.  He said that, when his 
knee hurt, he could stop working for a while and then start 
again.  A hinged left knee brace gave him relief when he had 
increased instability. He said he had been told he had 
arthritis.  On physical examination, he favored the left knee 
and a mild limp was noted with ambulation, but he did not use 
any assistive device.  There was no swelling or effusion of 
the left knee.  A well-healed scar was noted medially.  There 
was mild tenderness over the medial aspect of the left knee, 
but no joint line tenderness.  Full range of flexion (140 
degrees) and extension (zero degrees) was achieved, with very 
mild pain.  Patellar compression produced some pain.  The 
left knee was unstable, and he was unable to perform deep 
knee bends.  X-rays were reported to show no bony 
abnormalities.  The diagnoses were chondromalacia patella and 
residual medial meniscectomy left knee with infatility [sic] 
(probably intended to read "instability").  Functional loss 
due to pain was said to be moderately severe.

The veteran was accorded another VA examination in October 
2000.  The examiner noted a review of records and noted that 
x-rays taken in March 2000 showed no demonstrable 
abnormalities of the knees.  On examination, the veteran had 
full extension to zero degrees and hyperextension to 10 
degrees.  Flexion was limited to 90 degrees with complaints 
of pain.  The veteran could rise on heels and toes and tandem 
walk with minimal difficulty.  Lachman's and McMurray's tests 
were negative.  No swelling was noted.  Crepitus was noted on 
range of motion testing.  X-rays were noted to be normal.  
The diagnosis was residual left knee pain, chronic, status 
post trauma and surgery with moderately severe functional 
loss of range of motion.

Following this examination report, the RO increased the 
rating for the veteran's left knee disability to 30 percent 
disabling, effective from November 20, 1992, the date of the 
veteran's claim for increase.

Disability ratings are based upon schedular requirements 
which reflect the average impairment of earning capacity 
occasioned by the current state of the disorder.  38 U.S.C.A. 
§ 1155.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.  An evaluation of the 
level of disability present also includes consideration of 
the functional impairment of the veteran's ability to engage 
in ordinary activities, including employment, and the effect 
of pain on the veteran's ability to function.  38 C.F.R. 
§§ 4.10, 4.40.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).   

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).

However, evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 U.S.C.A. § 4.14 (2001).  The Court has held that a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.

The appellant's left knee disability is evaluated under the 
criteria of Diagnostic Code 5257 (other impairment of the 
knee) of VA's Schedule for Rating Disabilities.  38 C.F.R. 
Part 4.

Diagnostic Code 5257 provides for a 30 percent rating for 
severe impairment, with recurrent subluxation or lateral 
instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  There 
is no higher rating available under this code.

Accordingly, a higher rating for the left knee is only 
available if it is more appropriately evaluated under another 
diagnostic code, or if a separate rating under another 
diagnostic code might be appropriate.

Rating under Diagnostic Code 5256 (ankylosis) would not be 
appropriate, as the veteran's left knee is not ankylosed.

Rating under Diagnostic Codes 5258 (dislocated semilunar 
cartilage) or 5259 (removal of semilunar cartilage) would not 
yield a higher evaluation, as the highest rating available 
under those codes is 20 percent.  The evidence does not show 
any impairment of the tibia and fibula with nonunion or 
malunion, so a rating under Diagnostic Code 5262 would not be 
appropriate.  Likewise, there is no evidence of genu 
recurvatum, so Diagnostic Code 5263 is inapplicable.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 regarding 
functional loss due to pain on use or due to flare-ups, are 
not for application in regard to a rating under Diagnostic 
Code 5257, which is not predicated on range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  However, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  Accordingly, 
the Board must consider whether a separate rating for 
limitation of motion might be appropriate in this case.

Limitation of motion is evaluated under Diagnostic Codes 5260 
(limitation of flexion) and 5261 (limitation of extension).  
Normal range of motion of the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Diagnostic Code 5260 provides that limitation of flexion of 
the knee to 60 degrees is required for a 0 percent 
evaluation.  A 10 percent evaluation requires that flexion be 
limited to 45 degrees, and a 20 percent evaluation requires 
that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

The veteran has generally had full range of flexion on 
examination, sometimes noted to be with mild pain.  The 
maximum extent of his limitation in flexion has been the 90 
degrees, with pain, noted on the October 2000 examination.  
Even allowing that some additional limitation of flexion 
might result with flare-ups, there is no basis to find that 
flexion has ever been limited to 60 degrees, required for a 
noncompensable evaluation, and even less to suppose that it 
has been limited to 45 degrees in order to justify assigning 
a 10 percent rating for limitation of flexion.

Diagnostic Code 5261 provides that limitation of extension of 
the knee to 5 degrees warrants a 0 percent evaluation.  A 10 
percent evaluation requires that extension be limited to 10 
degrees, and a 20 percent evaluation requires that extension 
be limited to 15 degrees.  In addition, a 30 percent 
evaluated requires that extension be limited to 20 degrees, 
and a 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The veteran has consistently had full extension of his knee, 
whether with pain or not.  There is no basis to speculate 
that his extension has ever been so limited as to warrant a 
noncompensable evaluation for limitation of extension, and 
even less basis for assigning a 10 percent evaluation for 
limitation of extension.

When evaluating a service-connected disability involving a 
joint rated on limitation of motion, adequate consideration 
must be given to whether the rating addresses functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  The Court in DeLuca held that Diagnostic Codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  There is, in this case, 
no evidence that the veteran's limitation of motion, even on 
flare-ups, ever approximates that necessary to support a 
compensable evaluation under either Diagnostic Code 5260 or 
5261.  He does have complaints of pain and of flare-ups, 
relieved by rest, but there is no basis to speculate that his 
flexion at such times wold be limited to 45 degrees or less, 
or that his extension would be limited to 10 degrees or more.  
Accordingly, these considerations do not warrant assignment 
of a separate rating for limitation of motion.

The veteran has fairly consistently reported a history of 
arthritis of multiple joints, including the knees, and this 
assessment appears in some of his medical records.  
Consideration is given, therefore, to whether he might be 
separately evaluated for arthritis.  Degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of the motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined not added.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's left knee is considered a major joint.  38 
C.F.R. § 4.45(f) (2001).  There are two compelling reasons 
that he cannot receive a separate ten percent rating under 
Diagnostic Code 5003.  First, while he has shown some 
limitation of flexion on examination, flexion has never been 
sufficiently limited to support a noncompensable evaluation 
under Diagnostic Code 5260.  In VAOPGCPREC 23-97, the General 
Counsel stated that when a knee disorder was already rated 
under Diagnostic Code 5257, the appellant must also have 
limitation of motion under Diagnostic Codes 5260 and 5261 in 
order to obtain a separate rating for arthritis.  The General 
Counsel indicated that if the appellant did not at least meet 
the criteria for a zero percent rating under either of those 
codes, there was no additional disability for which a rating 
could be assigned.  VAOPGCPREC 23-97.  In VAOPGCPREC 9-98, 
however, the General Counsel held that a separate rating for 
arthritis could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  This brings us to the second 
reason a separate rating for limitation of motion under 
Diagnostic Code 5003 is inappropriate.  Although arthritis is 
carried in the veteran's medical records as part of his 
history, and occasionally as an assessment, often without 
identification of the affected joints, there is in his case 
no x-ray evidence of arthritis of the left knee.  They have 
consistently been interpreted as normal, showing no bony 
abnormality.  The only x-ray showing has been slight joint 
space narrowing consistent with meniscectomy.

Accordingly, as the veteran's motion is not sufficiently 
limited to support even a noncompensable rating under the 
limitation of motion codes, and as he does not have x-ray 
evidence of arthritis, a separate rating for limitation of 
motion may not be assigned.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be considered.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
residuals of a left knee meniscectomy is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

